DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	This communication is considered fully responsive to the amendment filed on the 5th of January, 2022. 
(a).	 The rejection of Claims 15-20 under 35 U.S.C 101 as being directed to a non-statutory subject matter is withdraw because the claim(s) have been amended accordingly.

Response to Arguments
3.	Applicant’s arguments (see pages 8-12), filed on the 5th of January, 2022, with respect to the rejection(s) of Claims 1-3, 6-10, 13-17, 19 and 20 under 35 U.S.C. 102(a)(1) as anticipated by WO 2018/046271 to Handte. Et al. (Handte), Claims 4, 5, 11, 12 and 18 under 35 U.S.C 103(a) as being unpatentable over Handte, in view of applicant disclosed non-patent literature Jens et al. “NLOS detection algorithm for Ultra-Wideband localization (Jens) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 



Allowable Subject Matter
4.	Claims 1-20 are allowed.  Independent Claims 1, 8 and 15 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining, by a computing device, a plurality of Time-of-Flight (ToF) values between a first service end point and a second service end point, wherein each one of the plurality of ToF values being is derived from packets transmitted via different beamforming vector patterns at the first service end point and the second service end point, and wherein each of the packets transmitted between the first service end point and the second service end point have a different beamforming vector pattern of the different beamforming vector patterns’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463